        Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


___________________________________
CORALYS NEGRON and                  )              CIVIL ACTION NO.
FRANCISCO NEGRON,                   )              3:17-CV-00583-JCH
     Plaintiffs                     )
                                    )
v.                                  )
                                    )
PATRIOT AUTO SALES, LLC AND         )
JASON WINER,                        )
     Defendants                     )
___________________________________)               APRIL 3, 2019


                   Plaintiff’s Supplemental Proposed Conclusions of Law


       A. Patriot’s Liability Under TILA

       1.     Patriot Auto Sales, LLC (“Patriot”) is in default for failing to appear in this

case and the court is justified in entering judgment against it. 1

       2.     The court may deem all well-pleaded allegations of the complaint as

admitted by Patriot in default. 2

       3.     Judgment may enter against Patriot irrespective of any findings of fact or

conclusions of law made with respect to Defendant Jason Winer (“Winer”). 3
1
  GE Group Life Assurance Company v. Ruzynski, 2004 WL 243346 (D. Conn. 2004);
Shah v. N.Y. State Dep't of Civil Serv., 168 F.3d 610, 615 (2d Cir.1999).
2
  Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 108
(2d Cir. 1997).
3
  Shanghai Automation Instrument Co. v. Kuei, No. C00-4822 PJH (EMC), 2001 WL
34057903, at *10 (N.D. Cal. 2001) (“[A] finding of liability as to one defendant is
consistent with a finding of no liability as to others.”); In re Uranium Antitrust Litigation,
617 F.2d 1248, 1257 (7th Cir.1980) (Default judgment may enter when different results
as to different parties not logically inconsistent); Whalen v. Abell, 953 F.2d 663, 674
(D.C.Cir.1992) (default order improper where liability “is truly joint—that is, when the
theory of recovery requires that all defendants be found liable if any one of them is
liable”); Carter v. District of Columbia, 795 F.2d 116, 137 (D.C.Cir.1986); International
Controls Corp. v. Vesco, 535 F.2d 742, 746 (2nd Cir.1976); Martin v. Coughlin, 895
F.Supp. 39, 43 (N.D.N.Y.1995); State of Florida ex rel. Dept. of Ins. of State of Florida v.
Countrywide Truck Ins. Agency, Inc., 602 N.W.2d 432, 438 (1999).
        Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 2 of 11




       4.     Patriot is a creditor as the term is defined by TILA. Patriot was the named

creditor on the retail installment sales contract. TILA defines a creditor as the person to

whom the debt arising from the consumer credit transaction is initially payable on the

face of evidence of indebtedness4 and a person who regularly extends, whether in

connection with loans, sales of property or services, or otherwise, consumer credit

which is payable by agreement in more than four installments or for which the payment

of a finance charge is or may be required. 5

       5.     Patriot violated the Truth in Lending Act (“TILA”) by charging more for the

Vehicle than the advertised price, by utilizing a cash price that was greater than the

advertised amount, and by failing to apply the full down payment to the purchase. Some

or the entire increased price was added as an incident to the extension of credit

because United Consumer Finance (“UCF”), a subprime lender, charged a fee to accept

assignment of the contract. This increased price would not have been charged in a

comparable cash transaction to purchase the vehicle and it was not disclosed that this

increased price was a finance charge.

      The purpose of TILA is to ensure the accurate and meaningful disclosure of the

cost of consumer credit and to enable consumers to make informed choices in the credit

marketplace. It prohibits burying the cost of credit in the price of the goods sold. 6
Regulation Z of TILA 7 addresses the burying of a “finance charge” as part of the “cash

price” by its definition of these terms. Cash price is defined as:

      The price at which a creditor, in the ordinary course of business, offers to sell for
      cash the property or service that is the subject of the transaction. At the creditor’s
      option, the term may include the price of accessories, services related to the sale,


4
  15 U.S.C. § 1602(g)(2).
5
  15 U.S.C. § 1602(g)(1); see ¶ 33 of Amended Complaint (alleging that “Patriot is a
“Creditor” within the meaning of the Truth in Lending Act” .
6
  Mourning v. Family Publications Serv., Inc., 411 U.S. 356, 366 (1973).
7
  12 CFR Part 226.
          Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 3 of 11



      service contracts and taxes and fees for license, title, and registration. The term
      does not include any finance charge.

“Finance charge” is defined broadly in Reg. Z to include both direct and indirect

amounts paid as an incident to or a condition of the extension of credit. Reg Z., §

226.4(a), provides as follows:

         The finance charge is the cost of consumer credit as a dollar amount. It includes
         any charge payable directly or indirectly by the consumer and imposed directly or
         indirectly by the creditor as an incident to or a condition of the extension of credit.
         It does not include any charge of a type payable in a comparable cash
         transaction.

By increasing the price of the Vehicle on account of fees charged and failing to include

these fees a part of the finance charge constituted a violation of TILA by Patriot and

Winer.

         6.     Patriot violated the TILA by failing to provide Coralys Negron and

Francisco Negron with copies of the contract documents that included the disclosures

mandated by 15. U.S.C. § 1638. Section 1638 provides that, in non-open ended credit

transactions (such as the transaction in the instant case), the creditor must disclose the

identity of the creditor required to make the disclosures, the amount financed, a

statement of the consumer’s right to obtain a written itemization of the amount financed,

the finance charge, the APR, the total of payments, the number, amount and due dates

or period of payments scheduled to repay the total payments, as well as make other

disclosures. 8 Regulation Z further mandates that the disclosures required by 15 U.S.C.
§ 1638 must be made “clearly and conspicuously in writing, in a form that the consumer

may keep.” 9

         7.     Patriot never provided copies of the retail installment sales contract with

TILA disclosures to the Plaintiffs. 10


8
  15 U.S.C. § 1638.
9
  12 C.F.R. 226.17(a)
10
   15 U.S.C. § 1638.
        Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 4 of 11



       8.     Plaintiffs are entitled to statutory damages of $2,000 under the Truth in

Lending Act. Patriot is liable to Plaintiffs for statutory damages of double the finance

charge, but not less than $200 and no more than $2,000. 11 In this case, the finance

charge was $3,366.43, so the maximum statutory damages of $2,000 are recoverable.


       B. Supplemental Jurisdiction of Remaining Claims

       9.     Supplemental jurisdiction exists for all state law claims asserted against

Patriot and Winer, because they form part of the same case or controversy. The state

law claims for violations of the Retail Installment Sales Finance Act (“RISFA”), breaches

of warranty, forgery, and violations of the Connecticut Unfair Trade Practices Act

(“CUTPA”) arise out of a common nucleus of operative fact. 12


       C. Patriot Liability Under RISFA

       10.    Patriot is a “lender”, as defined by RISFA, because it is a person who

extends or offers to extend credit to a retail buyer under an installment loan contract. 13

       11.    Patriot violated RISFA by inaccurately listing the amount paid for a down

payment, failing to accurately state the amount financed, and by failing to provide

Plaintiffs with a copy of the Contract. Conn. Gen. Stat. §36a-771(a) requires that all

essential provisions of the contract be included in a retail installment contract, and it
further requires that a copy of the contract be delivered to the buyers at the time that

they sign the contract. The above described TILA violations constitute a RISFA


11
   15 U.S.C. § 1640(a).
12
   Montanez v. D & D Auto, LLC, No. 3:15-CV-397 (VAB), 2016 WL 1254199, at *8 (D.
Conn. 2016) (Court extended supplemental jurisdiction for state law fraud,
misrepresentation, breach of covenant of good faith and fair dealing, CUTPA, and
breach of warranty when federal jurisdiction (28 U.S.C. § 1331 and 16 U.S.C. §
1640(e)) was found under TILA); see also People ex rel. Abrams v. Terry, 45 F.3d 17,
23 n.7 (2d Cir. 1995) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725
(1966))
13
   Conn. Gen. Stat. § 36a-770(c)(8).
         Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 5 of 11




violation, as the federal act is incorporated by reference. 14

       12.     For violation of RISFA, a consumer has the right to rescind the contract by

restoring the seller to its position as nearly as possible, and the buyer is entitled to

recover the amount paid for a vehicle without any set-off for usage. 15


       D. Civil Forgery By Winer


       13.     Winer committed forgery when he forged Plaintiffs’ signature on a

purchase order, a consumer loan application, and an automatic loan payment

authorization. He is liable to Plaintiffs for double their actual damages. 16


       E. Breach of Implied Warranty of Merchantability

       14.     The implied warranty of merchantability applied to this transaction, which

is implied in any sale of goods by a merchant seller. 17 To recover under for said breach,
one must prove (1) that a merchant sold goods, (2) which were not merchantable at the

time of sale, and (3) injury and damages to the plaintiff or his property (4) were caused

proximately and in fact by the defective nature of the goods, and (5) that notice was

given to the seller of injury. 18

       15.     Although Connecticut law permits car dealerships to disclaim implied

warranties for vehicles more than six years old, a dealership may not sell a vehicle on

an “AS IS” basis unless it has strictly complied with the requirements of Conn. Gen.

Stat. § 42-224(b), which requires that a dealership have the buyer sign a box that

contains the required disclaimer language in the requisite typeface and format – which



14
   Conn. Gen. Stat. § 36a-771(b).
15
   Barco Auto Leasing v. House, 202 Conn. 106 (1987).
16
   Conn. Gen. Stat. § 52-565.
17
   Conn. Gen. Stat. § 42a-2-314.
18
   Nassar v. Wiz Leasing, Inc., No. NNHCV126033894S, 2013 WL 4734851, at *4
(Conn. Super. Ct. Aug. 12, 2013).
         Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 6 of 11




did not occur in this case. 19

       16.    There were breaches of the implied warranty of merchantability. Patriot

and Winer sold the Vehicle to Plaintiffs. The engine was defective at the time of sale.

The defective engine rendered the Vehicle useless. Plaintiffs provided notice to Patriot

and Winer that the engine was defective.


       F. Breach of Express Warranty


       17.    There were express warranties. Express warranties by the seller are

created as follows: (a) any affirmation of fact or promise made by the seller to the buyer

which relates to the goods and becomes part of the basis of the bargain creates an

express warranty that the goods shall conform to the affirmation or promise. (b) any

description of the goods which is made part of the basis of the bargain creates an

express warranty that the goods shall conform to the description. It is not necessary to

the creation of an express warranty that the seller use formal words such as “warrant” or

“guarantee” or that he have a specific intention to make a warranty, but the affirmation

merely of the value of the goods or a statement purporting to be merely the seller's
opinion or commendation of the goods does not create a warranty. 20 Winer expressly

stated that Vehicle’s engine was in good condition. Such statement was an affirmation

of fact that became part of the basis of the bargain.
       There were breaches of express warranties. Patriot and Winer breached the

express warranty because the Vehicle had a defective engine at the time of sale. Patriot




19
   Conn. Gen. Stat. § 42-224(a); Johnson v. Road Ready Used Cars, No.
3:2015cv00271 - Document 57 (D. Conn. 2016)(disclaimer was signed but not in
required typeface; implied warranty of merchantability applied)
20
   Goldwater v. Ollie's Garage, No. 357372, 1998 WL 83144, at *2–3 (Conn. Super. Ct.
Feb. 18, 1998) citing Conn. Gen. Stat. § 42a-2-313.
          Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 7 of 11



and Winer’s statements regarding the engine induced Coralys to buy the Vehicle, but it

was defective from the time of purchase.


         G. CUTPA

         18.   Winer’s actions constituted violations of the Connecticut Unfair Trade

Practices Act for which Plaintiffs have suffered an ascertainable loss. A practice is

determined unfair under the following criteria: (1) Whether the practice, without

necessarily having been previously considered unlawful, offends public policy as it has

been established by statutes, the common law, or within the penumbra of some

common law, statutory, or other established concept of unfairness; (2) whether it is

immoral, unethical, oppressive, or unscrupulous; or (3) whether it causes substantial

injury to consumers, competitors or other businesspersons. All three criteria do not need

to be satisfied to support a finding of unfairness. A violation of CUTPA may be

established by showing either an actual deceptive practice or a practice amounting to a

violation of public policy. 21


         Patriot and Winer violated CUTPA in six distinct ways:

           (1) The violations of TILA and RISFA as aforedescribed;

           (2) The operation of an unlicensed dealership by Winer under the auspices of
            Patriot’s license with Patriot’s knowledge and consent.

           (3) The failure to credit Plaintiffs’ full down payment to the transaction;

           (4) The failure to provide Francisco Negron with written notice of his rights
            and obligations as a cosigner as required by the Federal Trade Commission’s
            Credit Practices Rule.



21
     Ulbrich v. Groth, 310 Conn. 375, 409–10, 78 A.3d 76, 100 (2013)
        Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 8 of 11



         (5) The sale of the vehicle for more than the advertised price, a per se
          violation of CUTPA pursuant to Conn. Agency Reg. § 42-110b-28(b)(1), which
          prohibits dealerships from failing to sell vehicles for the advertised price.

         (6) The misrepresentation of the condition of the Vehicle, a violation of Conn.
          Gen. Stat. § 42-225, a per se violation of Conn Agency Reg. § 42-110b-
          28(b)(23), which establishes the violation of any state or federal regulation
          regarding the sale of motor vehicles as an unfair trade practice.
Plaintiffs suffered an ascertainable loss of money or property in that they were obliged

to pay a greater debt to UCF, the paid $495 more than the advertised price, they lost

their $2,000 down payment, they lost use of the Vehicle and they were hindered in their

ability to obtain another vehicle due to the retention of their down payment and the debt

claimed by UCF.

       19.    Plaintiffs are entitled to the return of their down payment of $2,000.

Plaintiffs effectively revoked acceptance due to Winer and Patriot’s breaches of the

implied warranty of merchantability and breach of express warranty. Upon a justifiable

revocation of acceptance, Plaintiffs may cancel and recover so much of the purchase
                          22
price as has been paid.


       The conditions for a buyer who seeks to justify revocation of acceptance are: (1)

a nonconformity which substantially impairs the value to the buyer; (2) acceptance (a)

with discovery of the defect, if the acceptance is on the reasonable assumption that the

nonconformity will be cured, or (b) without discovery of the defect, when the acceptance

is reasonably induced by the difficulty of the discovery or the seller's assurances; (3)

revocation within a reasonable time after a nonconformity was discovered or should




22
  Conn. Gen. Stat. § 42a-2-608; Conte v. Dwan Lincoln-Mercury, Inc., 172 Conn. 112,
120 (1976).
        Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 9 of 11



have been discovered; and (4) revocation before a substantive change occurs in the

condition of the goods not caused by their own defects. 23


       Plaintiffs met all the requirements of the revocation. (1) The defective engine

completely impaired value to Plaintiffs; (2) Winer’s statements regarding the engine’s

good condition induced purchase and concealed the presence of any defect; (3)

revocation was made within a reasonable period after defect in the engine was

discovered; and (4) a substantive change had not occurred in the condition of the

Vehicle. As such, Plaintiffs revoked their acceptance of the Vehicle and provided notice

thereof to Patriot and to Winer.


       20.    Plaintiffs are entitled to attorney’s fees pursuant to the Truth in Lending

Act, Connecticut Unfair Trade Practices Act and the Magnuson-Moss Warranty Act

(“MMWA”).

       21.    Consumers are to be awarded TILA attorney fees in any successful

action. 24 The award pursuant to TILA is mandatory. 25
       22.    Plaintiffs are also entitled to attorney’s fees under CUTPA. In any action

brought by a person under CUTPA, the court may award, to the plaintiff, in addition to

the relief provided in this section, costs and reasonable attorneys’ fees based on the

work reasonably performed by an attorney and not on the amount of recovery. 26

       23.    Plaintiffs’ claim for the breach of the implied warranty of merchantability

was brought pursuant to the MMWA27. Under the MMWA, if a consumer finally prevails

he or she may be allowed by the court to recover as part of the judgment a sum equal to

23
   Id.
24
   15 U.S.C. § 1640(a)(3).
25
   Christianburg Garment Co. v. Equal Employment Opportunity Comm’n, 434 U.S. 412,
415 n.5, 98 S.Ct. 694, 54 L.Ed. 2d 648 (1978)(Title VII).
26
   Conn. Gen. Stat. §42-110g(d).
27
   15 U.S.C. § 2310(d)(1)
        Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 10 of 11




the aggregate amount of cost and expenses (including attorneys’ fees based on actual

time expended) determined by the court to have been reasonably incurred by Plaintiffs

or in connection with the commencement and prosecution of such action. The court, in

its discretion, shall determine that such an award of attorneys’ fees would be

inappropriate. 28

       24.    Plaintiffs are entitled to punitive damages pursuant to CUTPA. 29 Winer

and Patriot acted particularly unfairly and deceptively by selling Plaintiffs a defective

vehicle by mispresenting its apparent defects. Punitive damages serve the broad

remedial goals of eliminating or discouraging unfair or deceptive acts or practices. 30
      25.     Plaintiffs are entitled to post judgment interest at the rate of 10%. 31


                                           PLAINTIFFS, CORALYS NEGRON and
                                           FRANCISCO NEGRON

                                           By: /s/ Daniel S. Blinn
                                                Daniel S. Blinn (ct02188)
                                                dblinn@consumerlawgroup.com
                                                Consumer Law Group, LLC
                                                35 Cold Spring Rd. Suite 512
                                                Rocky Hill, CT 06067
                                                Tel. (860) 571-0408
                                                Fax (860) 571-7457




28
   15 U.S.C. § 2310(d)(2)
29
   Conn. Gen. Stat. § 42-110g; Societa Bario E. Derivati v. Kaystone Chem., Inc., No.
5:90-CV-599 (EBB), 1998 WL 182563, at *10 (D.Conn. 1998)
30
   Id.
31
   Conn. Gen. Stat. § 37-3a; Ulbrich v. Groth, 310 Conn. at 461.
        Case 3:17-cv-00583-JCH Document 81 Filed 04/03/19 Page 11 of 11




                                      CERTIFICATION

         I hereby certify that on this 3rd day of April 2019, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                             /s/ Daniel S. Blinn
                                            Daniel S. Blinn
